                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 VALERIE KREGER-MUELLER.,

                             Plaintiff,
        v.
                                                                         ORDER
 DR. JUSTIN SHINER, DR. STUART JONES,
                                                                     18-cv-708-jdp
 DR. MICHAEL PETERSON, and
                                                                   Appeal no. 19-2879
 DR. YELENA MIRONOVA CHIN,


                             Defendants.


       Pro se plaintiff Valerie Kreger-Mueller filed a lawsuit against 20 health-care providers

and three Dane County Corporation Counsel attorneys, alleging that they violated her rights

in various ways. In a September 9, 2019 screening order, I dismissed Kreger-Mueller’s claims

against all defendants except four doctors from the University of Wisconsin Hospital and

Clinics. Dkt. 22. Kreger-Mueller has now filed a motion for reconsideration of that order,

asking that I reconsider my decision to dismiss the 19 other defendants. Dkt. 24. That motion

is denied.

       Under Federal Rule of Civil Procedure 59, a litigant may file a motion for

reconsideration to correct manifest errors of law or fact, or to present newly discovered

evidence. Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir.

1996). Kreger-Mueller does not respond to any of the resaons I gave for dismissing the 19

defendants in my September 9 order. She simply quotes the text of the Fourth, Fifth, and

Fourteenth amendments, and she says that the defendants have deprived her of liberty without

due process and caused her substantial hardship. She provides no specific reasons why my

decision to dismiss those defendants was erroneous.
       Kreger-Mueller also asks for an opportunity to amend the complaint again to fix any

errors. If Kreger-Mueller wishes to amend the complaint, she may file a motion for leave to

amend along with a proposed amended complaint. But I will not grant her leave to add claims

against the defendants I previously dismissed unless Kreger-Mueller can address the problems

I explained in my prior screening orders. Dkt. 7 and Dkt. 22.

       Kreger-Mueller has filed a notice of appeal of my screening order. Dkt. 25. She hasn’t

prepaid the filing fee, which means I must determine whether she may proceed in forma

pauperis on appeal. See 28 U.S.C. § 1915(a)(3). The Court of Appeals for the Seventh Circuit

has given Kreger-Mueller a deadline of October 15, 2019 to explain what basis it has for

exercising jurisdiction over her appeal. See Kreger-Mueller v. City of Middleton Police Dep’t, No. 19-

2879 (7th Cir. Sept. 30, 2019). I will defer ruling on whether Kreger-Mueller can proceed

in forma pauperis until after she responds to the court of appeals’ order.



                                              ORDER

       IT IS ORDERED that Plaintiff Valerie Kreger-Mueller’s motion for reconsideration,

Dkt. 24, is DENIED.

       Entered October 15, 2019.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                  2
